Justice Anderson
delivered the opinion of the Court. (After stating the facts,) by the Act of 1850, p. 97, s. 2, Courts of Sessions were authorized to establish public ferries. The fifth section of that Act limited the establishment of ferries to the distance of one mile from each other, “ Unless deemed important to the public convenience; or the situation of a town or village,' the crossing of a public highway, or the intervention of a creek or ravine, should render it necessary.” The Act of 29th April, 1851, p. 184, sec. 3, extends the previous limitation to the distance of two miles, but re-declares the exceptions in the same words..
The Court below of course considered the question of the limitation of distance, and the subjunctive exceptions of the statute. It does not appear by the facts stated in the petition, that either the Court of Sessions or the District Court exceeded their powers, and from all that appears to this Court, they “regularly pursued their authority.” The Court of Sessions exercised their discretionary power after the examination of witnesses; and the District Court did not exceed its powers in affirming the decision below. The exceptions made in the statute to the limitation of distance, are undoubtedly clear and distinct. The public convenience should always be considered in advance of private interests. In relation to ferries, especially in the State of California, where they have become odious monopolies, and sources of vast private emolument, it is not the policy of Courts of justice having supervisory powers, so to exercise them in construing the laws as to control or constrain the discretion of Courts of original jurisdiction, in their endeavours to promote the public convenience and interest. Nevertheless, if they exceeded their powers, this Court, in every case within its reach, would not fail to interfere. There is not, however, in this case, the slightest showing to justify this Court in disturbing the decision below, by *264a writ of certiorari. Stats. 1851, ,p. 128 and 124, sects. 456 and 462. Nor could any amount of dollars involved, change the question as to granting a writ of certiorari upon the petition in - this case. That would rest upon separate and distinct grounds. Under such circumstances, if the party had been entitled to an appeal, and it had been denied, this court would not pass it by without remedy.
In this case the Court refuses to grant the writ.